      Case 2:20-cv-00432-GJF-CG Document 35 Filed 08/27/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JEREMY D. SMITH,

            Plaintiff,
v.                                                       CV No. 20-432 GJF/CG

THE GEO GROUP, INC., et al.,

            Defendants.


                ORDER VACATING ZOOM SETTLEMENT CONFERENCE

      THIS MATTER is before the Court upon communication from counsel. IT IS

HEREBY ORDERED that the settlement conference scheduled for September 3, 2020,

is VACATED.

      IT IS SO ORDERED.



                               THE HONORABLE CARMEN E. GARZA
                               CHIEF UNITED STATES MAGISTRATE JUDGE
      Case 2:20-cv-00432-GJF-CG Document 35 Filed 08/27/20 Page 2 of 2



                                 Participating via Zoom

        In order to participate via Zoom, each of you (and any other individual
participating) will need to have the Zoom app installed on your computer or smart
phone. You can download the app for free at https://zoom.us.

Zoom device requirements:

   1. An internet-enabled device with a camera and mic, such as a tablet, smartphone,
      or computer.
   2. An internet connection – broadband wired or wireless (3G or 4G/LTE).
   3. Speakers and a microphone – built-in or USB plug-in or wireless Bluetooth.
   4. A webcam or HD webcam – built-in or USB plug-in.

      If you’ve never used Zoom before, please review the following short instructional
videos to become acquainted with the basics:

   1. How to Join a Meeting
   2. Joining & Configuring Audio & Video
   3. If you receive a message that you are waiting for the host to start this meeting, it
      means that the host has not started the meeting. You have successfully
      connected to Zoom, and the meeting will begin as soon as the host starts the
      session.

      If there is some reason you or your client cannot participate via Zoom, then
please contact Chambers at garzaschambers@nmd.uscourts.gov or call (575) 528-
1670 to discuss options.




                                            2
